Name: Council Regulation (EEC) No 3103/76 of 16 December 1976 on aid for durum wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 76 Official Journal of the European Communities No L 351 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3103/76 of 16 December 1976 on aid for durum wheat THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 143/76 (2 ), and in particular Article 10 (4) thereof, Having regard to the proposal from the Commission , Whereas Article 10 of Regulation (EEC) No 2727/75 provides that aid shall be granted for the production of durum wheat in the Community ; whereas , to promote a general improvement in quality and to guarantee that the durum wheat harvested is suitable, in particular, for the manufacture of pasta products, it should be stipulated that the qualitative and technical characteristics which durum must have in order to be eligible for aid must be determined in accordance wth these objectives ; Whereas, in accordance with Article 10 (2) of Regula ­ tion (EEC) No 2727/75, aid is granted by the Member States per hectare sown and harvested ; whereas it is reasonable to assume for this purpose that all areas sown with durum wheat and for which the normal stages of cultivation are carried out will be harvested ; Whereas the proper working of the aid system requires supervision on the part of the Member States in order to ensure that aid is granted only for the areas concerned and for eligible products ; whereas such supervision can be effectively carried out only during the growing season ; whereas , to this end , provision should be made for the introduction , by each Member State concerned , of a system of declarations relating to such areas, HAS ADOPTED THIS REGULATION : Articlc 1 1 . Member States shall grant the aid referred to in Article 10 of Regulation (EEC) No 2727/75 for the (') OJ No L 281 , 1.11 . 1975 , p. 1 . (2 ) OJ No L 130 , 19 . 5 . 1976, p. 1 . production of durum wheat on their territory under the conditions set out in the following Articles . 2 . An area of durum wheat shall be regarded as sown and harvested for the purposes of Article 10 of Regulation (EEC) No 2727/75 when it has undergone the normal stages of cultivation necessary for the production of durum wheat and the wheat is in the course of growth . Article 2 For the purposes of this Regulation , durum wheat means wheat of the Triticum durum species and the hybrids derived from the interspecific crossing of Trit ­ icum durum which have the same number of chromo ­ somes as that species . Article 3 The qualitative and technical characteristics which durum wheat must have in order to be eligible for aid must guarantee that the product is suitable for use by the durum meal industry and for the manufacture of pasta products and that the products processed there ­ from satisfy certain requirements as regards suitability for human consumption . Article 4 1 . Member States shall introduce a system of admi ­ nistrative supervision to ensure that a product for which aid is requested meets the requirements for granting such aid . 2 . For the purposes of such supervision , Member States shall introduce a system of declarations relating to the areas cultivated and the seed varieties used . Such a declaration shall be equivalent to an applica ­ tion for aid . Article 5 Member States shall carry out random on-the-spot checks to ascertain the accuracy of the declarations referred to in Article 4 (2). No L 351 /2 Official Journal of the European Communities 21 . 12. 76 Article 6 The amount of aid to be paid shall be calculated on the basis of the area cultivated . Article 7 Producer Member States shall inform the Commission of the measures taken pursuant to this Regulation and provide it with information relating, in particular, to the areas for which aid has been granted . Article 8 Council Regulation (EEC) No 1147/76 of 17 May 1976 on aid for durum wheat ( l ) is hereby repealed. However, it shall remain applicable to durum wheat qualifying for aid in the 1976/77 marketing year. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1976 . For the Council The President W. F. DUISENBERG (') OJ No L 130, 19 . 5 . 1976, p. 11 .